                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
                        Plaintiff,
        vs.                                                        8:12CR425
                                                                    ORDER
JOSEPH BUTTERCASE,
                        Defendant.




       This matter is before the Court on defendant’s motion for return of property, Filing

No. 112; motion to appoint counsel, Filing No. 113; motion for a hearing, Filing No. 114;

and motion to expedite, Filing No. 115. Defendant pled guilty to Count I of an Information

on March 25, 2019. Filing No. 95. Defendant pled to transferring obscene videos and

materials in interstate commerce, for the purpose of distributing the images in violation of

18 U.S. C. § 1465. Filing Nos. 98 and 99. The Court entered judgment and defendant

was committed to a term of imprisonment of 36 months on June 24, 2016. Filing No. 108.

       Filing No. 112

       Defendant moves this Court to return his seized property pursuant Fed. R. Crim.

P. 41(g). Defendant requests the return of:

       a. SpeedTech 500 GB Ext ernal Hard Drive and cords;
       b. E-Machine PC Tower and cor ds, SN# GRY5A20017309;
       c . SanDisk media card;
       d . Lexar 128 MB media card; and,
       e. Seventy-seven (77) homemade compact discs (from upstairs and
       living room).

Defendant also requests that the court order the deletion of all original files alleged by the

government to be illegal. See Filing No. 112, Ex. A.
       Filing No. 113, Filing No. 114, Filing No. 115

       Defendant asks the Court to appoint counsel to represent him in his motion for

return of property. Defendant also requests that the Court permit a telephonic hearing on

the issue of return of property.     Finally, defendant requests a motion for expedited

consideration of this matter.

       At this time, the Court will order the government to respond to Filing No. 112 as

set forth herein. At this time, the Court will not appoint counsel, will not hold a telephonic

hearing, and will not further expedite this matter. If that decision changes following the

response of the government, the Court will so notify the parties.

       THEREFORE, IT IS ORDERED THAT:

       1. The government shall to respond to Filing No. 112 as set forth herein, and the

          government shall do so within 14 days of the date of this order.

       2. Filing Nos. 1113, 114, and 115 are denied at this time, subject to change as

          the Court sees fit.



       Dated this 3rd day of October, 2019.


                                                  BY THE COURT:


                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge
